          Case 2:21-cv-00283-WBS-DB Document 11 Filed 03/26/21 Page 1 of 2


 1   Richard Tabura (SBN CA 298677)
 2   GREENBERG TRAURIG, LLP
     1840 Century Park East, Suite 1900
 3   Los Angeles, California 90067-2121
 4   Telephone: 310.586.7700
     Facsimile: 310.586.7800
 5   taburar@gtlaw.com
 6   Attorneys for Defendant Medtronic, Inc.
 7
 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10
11
12   KAREN ROCHA-WEST,                         )   CASE NO. 2:21-CV-00283-WBS-DB
                                               )
13         Plaintiff,                          )   ORDER GRANTING STIPULATION
                                               )   OF VOLUNTARY DISMISSAL WITH
14   v.                                        )   PREJUDICE
                                               )
15   MEDTRONIC, INC.,                          )
                                               )
16         Defendant.                          )
                                               )
17                                             )
                                               )
18                                             )
                                               )
19                                             )

20
21
22
23
24
25
26
27
28
30
                  ORDER GRANTING STIPULATION OF VOLUNTARY DISMISSAL W/ PREJUDICE
31
           Case 2:21-cv-00283-WBS-DB Document 11 Filed 03/26/21 Page 2 of 2


 1         Based on the Stipulation of the parties, IT IS HEREBY ORDERED THAT:
 2         This action is dismissed with prejudice. Each party shall bear its own costs, fees,
 3   and expenses.
 4         IT IS SO ORDERED.
 5   Dated: March 25, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             1
                  ORDER GRANTING STIPULATION OF VOLUNTARY DISMISSAL W/ PREJUDICE
30
31
